                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  CHATTANOOGA DIVISION

 BENJAMIN B. FARMER,                                )
                                                    )
        Plaintiff,                                  )           No. 1:21-cv-00153-TAV-SKL
                                                    )
 v.                                                 )
                                                    )
 HOWARD L. UPCHURCH, J. CURTIS                      )
 SMITH, DANIEL H. RADER, and STACY                  )
 H. FARMER,                                         )
                                                    )
        Defendants.                                 )

                                               ORDER

        Pro se Plaintiff Benjamin Farmer (“Plaintiff”) filed this civil rights action pursuant to 42

 U.S.C. § 1983 on July 2, 2021. Allegedly, Plaintiff’s claims arise in connection with a state court

 divorce/child custody action between Plaintiff and his wife. Currently before the Court is a motion

 to quash filed by Defendant Howard L. Upchurch (“Upchurch”) [Doc. 13]. Plaintiff’s time to

 respond to the motion to quash has not yet expired; however, the Court has determined a response

 is unnecessary. See E.D. Tenn. L.R. 7.1 & 7.2.1

        In a prior Order, the Court quashed three subpoenas duces tecum Plaintiff caused to be

 issued to two non-parties [Doc. 15]. In the pending motion, Upchurch seeks to quash five more

 subpoenas duces tecum Plaintiff caused to be issued—one to Upchurch and four to non-parties.




 1
   Moreover, it is unclear whether Plaintiff would have received a service copy of the motion to
 quash since mail to Plaintiff (at the address provided to the Court by Plaintiff) has been returned
 as “undeliverable” [Doc. 7]. As set forth in the Court’s local rule, and as previously ordered,
 Plaintiff is required to notify the Court of a change in his address [Doc. 3 citing L. R. Tenn. 83.13].
 As noted in prior orders, the Court’s local rules are available at:
 https://www.tned.uscourts.gov/sites/tned/files/localrules.pdf.


Case 1:21-cv-00153-TAV-SKL Document 16 Filed 07/26/21 Page 1 of 2 PageID #: 70
        Pursuant to Federal Rule of Civil Procedure 26(d)(1), with certain inapplicable exceptions,

 “[a] party may not seek discovery from any source before the parties have conferred as required

 by Rule 26(f).” It appears the parties have not had the requisite conference—Upchurch indicates

 as much, and two of the four defendants still have not had an attorney enter an appearance or

 proceeded pro se. Moreover, there is nothing on the Court’s docket to indicate those two

 defendants have been served with the summons and complaint.

        Accordingly, the subpoenas clearly violate Rule 26(d)(1), and therefore must be quashed

 on this basis alone. Because the Court is quashing the subpoenas on Rule 26(d)(1) grounds, there

 is no need to address the remaining issues Upchurch raises in the motion, and the Court declines

 to do under the circumstances.

        For the above stated reasons, the motion to quash [Doc. 13] is GRANTED.

        The Court understands the subpoenas addressed in this Order were issued prior to the

 Court’s first ruling on this topic [Doc. 15], and that Plaintiff may not have understood the

 applicable rules. While it remains a pro se plaintiff’s responsibility to become familiar with all

 applicable rules, the Court will be more explicit here: Plaintiff is ORDERED not to seek

 discovery from any source before all parties have conferred as required by Rule 26(f).

 Plaintiff is also FOREWARNED that his failure to comply with orders of the Court, or to make

 a good faith effort to cooperate fully in meeting the requirements of orders of the Court, may result

 in the action’s dismissal.

        SO ORDERED.

        ENTER:

                                               s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE


                                                  2

Case 1:21-cv-00153-TAV-SKL Document 16 Filed 07/26/21 Page 2 of 2 PageID #: 71
